                 Case 20-12456-JTD             Doc 852        Filed 01/12/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                              Chapter 11
In re:
                                                              Case No. 20-12456 (JTD)
                                                  1
RTI HOLDING COMPANY, LLC, et al.,                             (Jointly Administered)
Debtors.                                                      Related Docket No. 765



     CERTIFICATE OF NO OBJECTION REGARDING FIRST CONSOLIDATED
     MONTHLY FEE APPLICATION OF COLE SCHOTZ P.C., DELAWARE CO-
    COUNSEL AND CONFLICTS COUNSEL TO THE OFFICIAL COMMITTEE OF
       UNSECURED CREDITORS, FOR ALLOWANCE OF COMPENSATION
           AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
           FROM OCTOBER 27, 2020 THROUGH NOVEMBER 30, 2020
                        (NO ORDER REQUIRED)

         The undersigned hereby certifies that, as of the date hereof, he has received no answer,

objection, or other responsive pleading to the First Consolidated Monthly Fee Application of

Cole Schotz P.C., Delaware Co-Counsel and Conflicts Counsel to the Official Committee of

Unsecured Creditors, for Allowance of Compensation and Reimbursement of Expenses for the

Period from October 27, 2020 through November 30, 2020 [Docket No. 765] (the

“Application”), filed on December 22, 2020. The undersigned further certifies that he has

reviewed the Court’s docket in these cases and no answer, objection, or other responsive
1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.

61820/0001-22007753v1
                 Case 20-12456-JTD     Doc 852       Filed 01/12/21   Page 2 of 2




pleading to the Application appears thereon. Objections to the Application were to be filed and

served no later than January 11, 2021 at 4:00 p.m.

         In accordance with the Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses of Professionals [Docket No. 374], the Debtors are authorized to

pay Cole Schotz 80% of the fees, or $65,901.20, and 100% of the expenses, or $1,098.71,

requested in the Application.

Dated: January 12, 2021
       Wilmington, DE
                                             COLE SCHOTZ P.C.

                                     By:     /s/ G. David Dean
                                             G. David Dean (No. 6403)
                                             Justin R. Alberto (No. 5126)
                                             Andrew Roth-Moore (No. 5988)
                                             500 Delaware Avenue, Suite 1410
                                             Wilmington, DE 19801
                                             Telephone: (302) 652-3131
                                             Facsimile: (302) 652-3117
                                             ddean@coleschotz.com
                                             jalberto@coleschotz.com
                                             aroth-moore@coleschotz.com

                                             Counsel to the Official Committee of
                                             Unsecured Creditors




                                                2
61820/0001-22007753v1
